Title: [Diary entry: 22 November 1787]
From: Washington, George
To: 

Thursday 22d. Thermometer at 50 in the Morning—51 at Noon And 45 at Night. Cloudy morning with the Wind fresh all day at No. West. About Noon it was clear. Lowered again in the Afternoon. Rid into the Neck and to Muddy hole. At the first, began to Plow (next the Mouth of Carneys gut) field No. 9 as the first preparation for a wheaten Crop, next fall—to receive in the Mean while Buck Wheat, & some other fallow Crops. 6 plows only at work.  At the Plantation at Muddy hole 2 plows only were at work in No. 3. The third had come down to the House to be repaired; all the other hands, together with those from the Ferry, were digging Potatoes. Examined the squares which I had sowed at this place with grass seeds; and found that the red clover, hop clover, Ray grass, and orchard grass were all up very thick. None of the rib grass could I perceive up and very little if any of the Sainfoin. The Winter Vetches, red clov. and trafoil which had been sowed in the Neck were also up the two last very thick & well; but I could perceive none of the Burnet, and very little of the Sainfoin above ground.